Petitioner, W.Z. Graham, filed his petition in this court September 29, 1921, wherein it is averred that *Page 52 
he is unlawfully restrained and imprisoned in the county jail Of Craig county, Okla., by H.E. Ridenhour, sheriff of Craig county; that he is held in custody by virtue of a commitment issued by Hon. Frank L. Haymes, county judge of Craig county, as an examining magistrate, upon a preliminary examination wherein petitioner was charged with the murder of one Love.
It is further alleged that petitioner applied to Hon. A.C. Brewster, district judge presiding in Craig county, to be released on bail in this case, and that upon a hearing before said judge bail was denied.
Petitioner further alleges that the proof of his guilt of murder as charged is not evident, nor the presumption thereof great, and in support of his application he has attached a transcript of the evidence taken at the preliminary examination, and also the additional evidence taken at the hearing before the district judge.
The cause was orally argued and submitted on the 5th day of October, 1921.
Upon a consideration of the evidence and arguments, we conclude that petitioner has not met the burden placed upon him by law, and therefore is not entitled to be let to bail as prayed.
Bail is therefore denied, and the petition is dismissed.